IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


PENNSYLVANIANS FOR UNION               : No. 524 MAL 2016
REFORM,                                :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
PENNSYLVANIA DEPARTMENT OF             :
STATE,                                 :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 20th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.